Citation Nr: 1108611	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-35 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1957 to February 1981.  The Veteran died in February 2006.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In her November 2008 substantive appeal, the appellant requested a hearing before a member of the Board, but she withdrew her request in June 2009.

In June 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain records from Memorial Hospital in Colorado Springs, Colorado.  The action specified in the June 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in February 2006; the death certificate lists the immediate cause of death as post-operative hemorrhaging, due to or as a consequence of myelodysplasia.  

2.  At the time of the Veteran's death, service connection had been established for prostate cancer, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; left ear high frequency hearing loss, rated as non-compensable; and impotence associated with adenocarcinoma of the prostate, rated as non-compensable.  The Veteran's combined evaluation was 50 percent.    

3.  The preponderance of the evidence does not establish that a service connected disability was either the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused or substantially or materially contributed to by a disability incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that the Veteran's death is related to exposure to Agent Orange while on active duty or is secondary to radiation therapy used to treat the Veteran's service connected prostate cancer.  

The Veteran died in February 2006; the death certificate lists the immediate cause of death as post-operative hemorrhaging, due to or as a consequence of myelodysplasia.  

At the time of the Veteran's death, service connection had been established for prostate cancer, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; left ear high frequency hearing loss, rated as non-compensable; and impotence associated with adenocarcinoma of the prostate, rated as non-compensable.  The Veteran's combined evaluation was 50 percent.  

To establish service connection for the cause of the Veteran's death, the evidence must show that the fatal disease was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2010).  

A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  Generally, a service-connected disability, particularly one not materially affecting a vital organ, would not be held to have contributed to death primarily due to an unrelated disability.  38 C.F.R. § 3.312(c).

Service connection for the cause of a veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2010).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.  § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

There is no indication in the Veteran's service treatment records that he was ever diagnosed with or treated for myelodysplasia.  Additionally, the Board can find no post-service medical records showing a diagnosis of or treatment for myelodysplasia, although a February 2002 treatment record from Memorial Hospital Cancer Center notes a questionable history of a bleeding disorder.

In June 2010, the Board remanded the case to attempt to obtain additional treatment records from Memorial Hospital, including records of the Veteran's hospitalization prior to his death.  Unfortunately, the appellant failed to return a signed release authorizing VA to request those records nor did she provide copies of those records.  

However, as discussed above, the appellant has alleged that the disability that caused the Veteran's death was caused either by exposure to Agent Orange in Vietnam or due to radiation used to treat the Veteran's service connected prostate cancer.  The Veteran's DD-214 and service personnel records show that the Veteran served in the Republic of Vietnam.  Therefore, exposure to herbicides is presumed.  However, myelodysplasia is not one of the diseases for which service connection can be granted on a presumptive basis due to herbicide exposure.  

Additionally, the Board can find no medical evidence of record that supports the appellant's assertions that the Veteran's myelodysplasia developed due to exposure to Agent Orange or other herbicides during active service.  

Regarding the appellant's alternative theory of entitlement, that the Veteran's myelodysplasia developed secondary to treatment for his service connected prostate cancer, not only is there no medical evidence to support this contention, in March 2010, a VA medical doctor concluded after a review of the Veteran's claim folder and current medical research, as well as consultation with two oncologists, that the Veteran's death from post-operative hemorrhage from myelodysplasia was not in any way related to his prior radiation therapy for prostate cancer.  The VA physician reported that the level of radiation affecting the Veteran's bone marrow from the type of treatment he received for his prostate cancer (brachytherapy) was "miniscule" and could only affect the bone marrow in the pubic region, if it had any affect at all.  The physician also noted that both prostate cancer and myelodysplasia are diseases that are more common in older people and thus would be expected to sometimes occur together but without any causal relationship between them.  

While the appellant and the Veteran's daughter, K.S., have argued that the Veteran's cause of death was related to his military service, they have not demonstrated that they have any knowledge or training in determining the etiology of such conditions.  In other words, they are laypersons, not medical experts.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the appellant seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's cause of death is related to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the appellant's opinion of the etiology of the Veteran's final illness is not competent evidence and is entitled to low probative weight.

Furthermore, the Board notes that the appellant was given an opportunity to submit additional evidence that might have supported her claim, but failed to do so.

The appellant is reminded that, although the VA has a duty to assist in developing the claim at issue, this is not a one way street and that she cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary, there is no evidence of myelodysplasia in service or that this illness was related to the Veteran's military service, including exposure to Agent Orange or treatment for his service connected prostate cancer, and significant evidence against this claim, outweighing the appellant's contentions.  As a disability incurred in or aggravated by military service did not cause or contribute substantially or materially to the Veteran's death, entitlement to service connection for the cause of the Veteran's death must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2010).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R.  § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed condition.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

The VCAA duty to notify was partially satisfied by way of letters sent to the appellant in August 2006 and March 2007.  This letter informed the appellant in detail of the appellant's and VA's respective duties for obtaining evidence.  Additionally, the letter explained what the appellant needed to show to establish entitlement to service connection for the Veteran's cause of death.  

However, the Veteran was not informed of the Veteran's service connected disabilities at the time of his death.

The Board observes that the Federal Circuit had held previously that any error in VCAA notice should be presumed prejudicial and VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The Supreme Court recently reversed the Federal Circuit's decision in Sanders, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2) which provides that, in conducting review of decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court essentially held in Sanders that - except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - (1) the burden of proving harmful error must rest with the party raising the issue; (2) the Federal Circuit's presumption of prejudicial error in Sanders imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process; and (3) determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant has not contended that any prejudicial notice error occurred in this case.  

Accordingly, in light of the Supreme Court's recent decision in Sanders, the Board finds that any failure to satisfy the duty to notify is not prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the appellant in the development of her claims.  This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files or that reasonable efforts to obtain those records have been made.  VA has obtained the Veteran's service treatment records, as well as post-service medical records.  Additionally, the RO obtained a VA medical opinion in March 2010 addressing the relationship between the Veteran's myelodysplasia and treatment he received for his service connected prostate cancer.  

The Board has also considered whether it is necessary to obtain a nexus opinion addressing whether or not the Veteran's myelodysplasia was caused by Agent Orange exposure.  Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's myelodysplasia is related to his military service is the appellant's own unsupported lay statements.  Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


